TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00018-CV


                        Farida Moeen and Pulin Pandya, Appellants

                                              v.

                               Centrix Group, LLC, Appellee


                 FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
         NO. 18-2000, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Farida Moeen and Pulin Pandya have filed an unopposed motion to

dismiss this appeal. We grant appellants’ motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellants’ Motion

Filed: March 29, 2019